MR. JUSTICE ANGSTMAN:
I did not agree with the majority opinion in State v. Holt, 121 Mont. 451, 194 Pac. (2d) 651, hence, since the majority opinion in this case is based upon the holding in the Holt case, I concur in the result solely on the ground of stare decisis. As to the dissenting opinion of Mr. Justice Adair, it does not differ from the majority opinion as to the result.
The majority questions the propriety of an appeal but passes the point as not having been raised by counsel for the parties. It reaches the same result sought by the dissenting opinion, viz: that defendant is not entitled to any relief from the justice court judgment entered on his plea of guilty.